Citation Nr: 1611485	
Decision Date: 03/22/16    Archive Date: 03/29/16

DOCKET NO.  14-24 675A	)	DATE
	)
	)

On appeal from the 
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for hypertension

2.  Entitlement to service connection for a digestive disorder, claimed as ulcers.

3.  Entitlement to an initial disability rating in excess of 10 percent for service-connected tinnitus.

4.  Entitlement to a disability rating in excess of 50 percent for service-connected posttraumatic stress disorder (PTSD).

5.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans Affairs

ATTORNEY FOR THE BOARD

B. Berry, Counsel


INTRODUCTION

The Veteran served on active duty from September 1967 to September 1969.

These matters come to the Board of Veterans' Appeals (Board) on appeal from rating decisions dated in February 2012 and June 2012 by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

The issues of entitlement to service connection for hypertension and a digestive disorder, entitlement to an increased disability rating for PTSD, and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The 10 percent disability rating currently in effect for tinnitus is the maximum schedular rating and the preponderance of the evidence shows that a referral for extraschedular consideration is not warranted.


CONCLUSION OF LAW

The criteria for an initial disability rating in excess of 10 percent for service-connected tinnitus have not been met.  38 U.S.C.A. §1155 (West 2014); 38 C.F.R. § 4.87, Diagnostic Code 6260 (2015).



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Notice and Assistance

The United States Department of Veterans Affairs (VA) has a duty to notify and assist a claimant in developing a claim.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159.  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

Regarding the Veteran's increased rating claim for tinnitus, the Veteran is appealing the initial disability rating assigned to this disability.  The June 2012 rating decision granted the Veteran's service connection claim for tinnitus and therefore, such claim is now substantiated.  His filing of a notice of disagreement as to the initial rating assigned in the June 2012 decision does not trigger additional notice obligations under 38 U.S.C.A. § 5103(a).  38 C.F.R. § 3.159(b)(3).  Rather, the Veteran's appeal as to the initial rating assignment triggers VA's statutory duties under 38 U.S.C.A. §§ 5104 and 7105, as well as regulatory duties under 38 C.F.R. § 3.103.  Under 38 U.S.C.A. § 7105(d), upon receipt of a notice of disagreement in response to a decision on a claim, the agency of original jurisdiction must take development or review action it deems proper under applicable regulations and issue a statement of the case if the action does not resolve the disagreement either by grant of the benefits sought or withdrawal of the notice of disagreement.  If VA receives a notice of disagreement in response to notice of its decision on a claim that raises a new issue, section 7105(d) requires VA to take proper action and issue a statement of the case if the disagreement is not resolved; however, section 5103(a) does not require VA to provide notice of the information and evidence necessary to substantiate the newly raised issue.  See VAOPGCPREC 8-03 (December 22, 2003); 69 Fed. Reg. 25180 (2004); 38 C.F.R. § 3.159(b)(3) (2015).  

As a consequence, VA is only required to advise the Veteran of what is necessary to obtain the maximum benefit allowed by the evidence and the law.  This has been accomplished here.  The August 2014 statement of the case, under the heading "Pertinent Laws; Regulations; Rating Schedule Provisions," set forth the relevant diagnostic code for rating tinnitus.  Therefore, the Board finds that the Veteran has been informed of what is necessary to achieve the maximum benefit allowed by law for the service-connected disability on appeal.

With respect to VA's duty to assist, VA has fulfilled its duty to assist the Veteran in making reasonable efforts to identify and obtain relevant records in support of the Veteran's claim.  The claims file contains the Veteran's service treatment records, private treatment records, VA treatment records, a June 2012 VA examination report, and lay statements from the Veteran.  

The VA examination report reflects that the examiner reviewed the claims file, obtained an oral history from the Veteran, and evaluated the Veteran with respect to his tinnitus.  The examiner documented the Veteran's symptoms and the effect those symptoms have on his daily life, including ability to work.  Accordingly, the VA examination is adequate for rating purposes.  

Based on the foregoing, the record presents no basis for further development to create any additional evidence to be considered in connection with the issue currently under consideration.  Under these circumstances, the Board finds that the Veteran is not prejudiced by appellate consideration of the claim on appeal at this juncture, without directing or accomplishing any additional notification and/or development action.

II.  Criteria and Analysis

The Veteran contends that his service-connected tinnitus is more disabling than currently evaluated.  Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity. Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2015).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2015).  Any reasonable doubt regarding a degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3 (2015).  When the evidence is in relative equipoise, the veteran is accorded the benefit of the doubt. 38 U.S.C.A. § 5107(b). 

The Veteran's service-connected tinnitus is currently assigned a 10 percent disability rating under 38 C.F.R. § 4.87, Diagnostic Code 6260 (2015).  A 10 percent disability rating is the maximum rating available under this Diagnostic Code.  VA regulation explicitly states that only a single evaluation is provided for recurrent tinnitus, whether the sound is perceived in one ear, both ears, or in the head.  38 C.F.R. § 4.87, Diagnostic Code 6260, Note 2; see also Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 2006).  Thus, the currently assigned 10 percent disability rating is the highest rating assignable under Diagnostic Code 6260 and a scheduler disability rating in excess of 10 percent for service-connected tinnitus is not warranted. 

The Board has also considered whether the Veteran's tinnitus should be referred for extraschedular consideration.  According to VA regulation, in exceptional cases where schedular ratings are found to be inadequate, the RO may refer a claim to the Under Secretary for Benefits or the Director, Compensation and Pension Service, for consideration of "an extraschedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities."  38 C.F.R. § 3.321(b)(1) (2015).  An extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1); Fanning v. Brown, 4 Vet. App. 225, 229 (1993). 

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for the service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and it is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether the Veteran's disability picture requires the assignment of an extraschedular rating.

In this case, the evidence does not show such an exceptional disability picture that the available schedular evaluation for the service-connected tinnitus is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's service-connected tinnitus with the established criteria found in the rating schedule for tinnitus shows that the rating criteria reasonably describe the Veteran' disability level and symptomatology.  The evidence does not show that the Veteran experiences any symptomatology associated with his tinnitus that is not contemplated by the rating schedule.  The preponderance of the evidence also reveals that there are no factors which may be considered to be exceptional or unusual as to render impractical the application of the regular schedular standards.  The Veteran does not argue, and the evidence does not suggest, that symptoms attributable to tinnitus would be more appropriately evaluated under any alternate diagnostic code or that it manifests in symptoms other than persistent noise in both ears.  Under these circumstances, and in the absence of factors suggestive of an unusual disability picture, further development in keeping with the procedural actions outlined in 38 C.F.R. § 3.321(b)(1) is not warranted.



ORDER

Entitlement to an initial disability rating in excess of 10 percent for service-connected tinnitus is denied.


REMAND

The Veteran indicated in the August 2012 notice of disagreement that he has received treatment for his hypertension and ulcers from 1969 to the present.  VA treatment records from March 2011 to March 2012 are associated with the claims file.  Accordingly, the RO/AMC should attempt to obtain any outstanding VA treatment records from September 1969 to March 2011 and from March 2012 to the present.  

With respect to the Veteran's service connection claim for hypertension, his service treatment records reveal that the he had an elevated blood pressure reading of 132/80 during the August 1969 separation examination.  See VA Clinician's Guide, Chapter 7, ¶ 7.12 (June 2002) (Systolic pressure less than 130 and diastolic pressure less than 85 is considered normal).  The Veteran was provided with a VA examination in December 2011; however, the examiner did not provide an opinion on whether the Veteran's current hypertension is related to active military service to include the documented elevated blood pressure reading in the August 1969 separation examination.  Thus, the Veteran should be provided with another VA examination and opinion. 

Regarding the Veteran's service connection claim for a digestive disorder (claimed as ulcers), the Veteran was provided with a VA examination in December 2011.  The VA examiner did not provide a medical opinion on whether the Veteran's current diagnosis of gastroesophageal reflux disease (GERD) had its onset during active military service or is otherwise related to active military service.  Accordingly, the Veteran should be provided with another VA examination and opinion.

The Veteran was provided with VA examinations in April 2012 pertaining to the Veteran's service-connected disabilities and the examiners provided opinions on whether his service-connected disabilities affect employment.  The examiners only discussed individually the effect his service-connected disability or disabilities had on performing physical or sedentary work.  It appears that there is no opinion in the claims file that considers the combined effect of the Veteran's disabilities on his employment based on his education level and work experience.  Furthermore, the examiners did not provide any explanation in support of their conclusions.  In this case, the Board would find it helpful for a VA examiner or examiners to evaluate the Veteran, review his medical records, and provide a medical opinion on how the Veteran's service-connected mental and physical disabilities together affect the Veteran's ability to function in an employment setting.

With respect to the Veteran's increased rating claim for service-connected PTSD, such claim is inextricably intertwined with the TDIU claim.  Specifically, new information obtained after a VA examination and opinion to determine whether his service-connected disabilities render him unemployable, could produce further evidence regarding the severity of the Veteran's service-connected PTSD, thereby affecting the adjudication of his claim for an increased rating for PTSD.  Based on the foregoing, adjudication of the PTSD claim must be deferred as the Board is remanding the TDIU claim for further development. 

Accordingly, the case is REMANDED for the following action:

1. Obtain and associate with the claims file any outstanding VA treatment records at the Birmingham, Alabama VAMC with respect to hypertension and a digestive disorder to include ulcers and GERD from September 1969 to March 2011 and regarding all of the disabilities on appeal from March 2012 to the present.  All appropriate documentation and procedures should be followed.

2. After completing the foregoing and associating any outstanding evidence with the claims file, schedule the Veteran for a VA examination and opinion with respect to his service connection claim for hypertension.  The claims file, including a copy of this remand, must be made available to the examiner for review, and the examiner should indicate that the claims folder was reviewed in connection with the examination.  The examiner is requested to review all pertinent records associated with the claims file and offer an opinion as to whether the Veteran's hypertensive disorder at least as likely as not (i.e., a fifty percent or greater probability) had its onset during active military service or is otherwise related to the Veteran's active military service to include the elevated blood pressure reading documented in the Veteran's separation examination.  

The examiner should provide an explanation for all conclusions reached. 

3. After completing directive (1) and any outstanding evidence has been associated with the claims file, schedule the Veteran for a VA examination with respect to the Veteran's service connection claim for a digestive disorder to include ulcers and GERD.  The claims file, including a copy of this remand, must be made available to the examiner for review, and the examiner should indicate that the claims folder was reviewed in connection with the examination.  All indicated evaluations, studies, and tests deemed necessary by the examiner should be accomplished.  The examiner is requested to review all pertinent records associated with the claims file and offer an opinion whether the Veteran's GERD or any other digestive disorder to include ulcers found on examination or in the medical record at least as likely as not (i.e., a fifty percent or greater probability) had their onset during active military service or is otherwise related to active military service to include any gastrointestinal symptoms documented in service. 

The examiner is asked to provide an explanation for all conclusions reached based on medical principles and the medical and lay evidence of record.  Specifically, the examiner is requested to discuss the Veteran's lay statements of symptoms in service with continuous or recurrent symptoms since discharge from service as part of his or her explanation.

4. After completing directive (1) and associating any outstanding evidence with the claims file, schedule the Veteran for a VA examination to determine the combined effect the Veteran's current service-connected disabilities have on the Veteran's ability to function in a physical and sedentary occupation.  The claims file must be made available for review and the examiner's report should reflect that such review occurred.  All pertinent symptomatology and findings must be reported in detail.  The examiner must elicit from the Veteran and record, for clinical purposes, a full work and educational history.  The examiner should comment on the Veteran's level of occupational impairment caused by his physical and mental service-connected disabilities, consistent with his education and occupational experience, irrespective of age and any nonservice-connected disorders. 

The examiner should provide an explanation in support of his or her opinion.  The reasons should take into account the Veteran's reported symptoms and clinical findings, as well as, the medical evidence of record.  If the Veteran is found able to engage in physical or sedentary work, notwithstanding his service-connected disabilities, the examiner should provide examples of the type(s) of employment the Veteran would be able to perform.

5. Upon completion of the foregoing, readjudicate the Veteran's claims on appeal based on a review of the entire evidentiary record.  If the benefits sought on appeal remains denied, provide the Veteran and his representative with a supplemental statement of the case and the opportunity to respond thereto.  Thereafter, subject to current appellate procedure, the case should be returned to the Board for further consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


